                                          Case 4:19-cv-05468-YGR Document 70 Filed 06/09/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TIMOTHY PEOPLES,
                                   7                                                         Case No. 19-cv-05468-YGR (PR)
                                                         Plaintiff,
                                   8                                                         ORDER DENYING PLAINTIFF’S
                                                  v.                                         MOTION FOR APPOINTMENT OF
                                   9                                                         COUNSEL; AND GRANTING HIS
                                         RAUL MACHUCA, et al.,                               REQUEST FOR AN EXTENSION OF
                                  10                                                         TIME TO FILE AN OPPOSITION
                                                         Defendants.
                                  11

                                  12          Plaintiff has filed a motion for appointment of counsel. Dkt. 66. Plaintiff requests that the
Northern District of California
 United States District Court




                                  13   Court appoint counsel because he is unable to afford counsel, the issues presented are complex, he

                                  14   is unable to access to confidential “defendants’ peace officer records” without an “in-camera

                                  15   hearing,” he cannot effectively litigate his case, and he has limited knowledge of the law. Id. at 1.

                                  16   However, there is no constitutional right to counsel in a civil case. Lassiter v. Dep’t of Social
                                       Services, 452 U.S. 18, 25 (1981). 28 U.S.C. § 1915 confers on a district court only the power to
                                  17
                                       “request” that counsel represent a litigant who is proceeding in forma pauperis. 28 U.S.C.
                                  18
                                       § 1915(e)(1). This does not give the courts the power to make “coercive appointments of
                                  19
                                       counsel.” Mallard v. United States Dist. Court, 490 U.S. 296, 310 (1989).
                                  20
                                              The Court may ask counsel to represent an indigent litigant under section 1915 only in
                                  21
                                       “exceptional circumstances,” the determination of which requires an evaluation of both (1) the
                                  22
                                       likelihood of success on the merits and (2) the ability of the plaintiff to articulate his claims pro se
                                  23
                                       in light of the complexity of the legal issues involved. See Rand v. Rowland, 113 F.3d 1520, 1525
                                  24
                                       (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon,
                                  25
                                       789 F.2d 1328, 1331 (9th Cir. 1986). Both of these factors must be viewed together before
                                  26
                                       reaching a decision on a request for counsel under section 1915. See id. Neither the need for
                                  27
                                       discovery, nor the fact that the pro se litigant would be better served with the assistance of
                                  28
                                             Case 4:19-cv-05468-YGR Document 70 Filed 06/09/21 Page 2 of 3




                                   1   counsel, necessarily qualify the issues involved as complex. See Rand, 113 F.3d at 1525 (where

                                   2   plaintiff’s pursuit of discovery was comprehensive and focused and his papers were generally

                                   3   articulate and organized, district court did not abuse discretion in denying request for counsel).

                                   4            Here, the Court finds that plaintiff has aptly presented his claims and the issues presented

                                   5   in Defendants’ pending dispositive motion are straightforward. Accordingly, the Court finds that

                                   6   appointment of counsel is not necessary at this time. Plaintiff’s motion for appointment of counsel

                                   7   is DENIED without prejudice. Dkt. 66. The Court GRANTS Plaintiff’s request for an extension

                                   8   of time to file an opposition to Defendants’ pending dispositive motion, dkt. 68, as set forth below.

                                   9                                              CONCLUSION

                                  10            For the reasons outlined above, the Court orders as follows:

                                  11            1.     Plaintiff’s motion for appointment of counsel is DENIED without prejudice. Dkt.

                                  12   66.
Northern District of California
 United States District Court




                                  13            2.     Plaintiff’s motion for an extension of time to file his opposition to Defendants’

                                  14   dispositive motion is GRANTED. Dkt. 68. No later than forty five (45) days from the date of

                                  15   this Order, Plaintiff shall file an opposition and serve a copy on Defendants’ counsel. The Ninth

                                  16   Circuit has held that the following notice should be given to plaintiffs:

                                  17                   The defendants have made a motion for summary judgment by which
                                                       they seek to have your case dismissed. A motion for summary
                                  18                   judgment under Rule 56 of the Federal Rules of Civil Procedure will,
                                                       if granted, end your case.
                                  19
                                                       Rule 56 tells you what you must do in order to oppose a motion for
                                  20                   summary judgment. Generally, summary judgment must be granted
                                                       when there is no genuine issue of material fact--that is, if there is no
                                  21                   real dispute about any fact that would affect the result of your case,
                                                       the party who asked for summary judgment is entitled to judgment as
                                  22                   a matter of law, which will end your case. When a party you are suing
                                                       makes a motion for summary judgment that is properly supported by
                                  23                   declarations (or other sworn testimony), you cannot simply rely on
                                                       what your complaint says. Instead, you must set out specific facts in
                                  24                   declarations, depositions, answers to interrogatories, or authenticated
                                                       documents, as provided in Rule 56(e), that contradict the facts shown
                                  25                   in the defendant's declarations and documents and show that there is
                                                       a genuine issue of material fact for trial. If you do not submit your
                                  26                   own evidence in opposition, summary judgment, if appropriate, may
                                                       be entered against you. If summary judgment is granted in favor of
                                  27                   defendants, your case will be dismissed and there will be no trial.

                                  28   See Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc).

                                                                                          2
                                          Case 4:19-cv-05468-YGR Document 70 Filed 06/09/21 Page 3 of 3




                                   1           Plaintiff is advised to read Rule 56 of the Federal Rules of Civil Procedure and Celotex

                                   2   Corp. v. Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (holding party opposing

                                   3   summary judgment must come forward with evidence showing triable issues of material fact on

                                   4   every essential element of his claim).

                                   5           3.      Defendants shall file a reply brief no later than fourteen (14) days after Plaintiff’s

                                   6   opposition is filed.

                                   7           4.      The motion shall be deemed submitted as of the date the reply brief is due. No

                                   8   hearing will be held on the motion unless the Court so orders at a later date.

                                   9           5.      All communications by Plaintiff with the Court must be served on Defendants’

                                  10   counsel by mailing a true copy of the document to them.

                                  11           6.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  12   and the parties informed of any change of address and must comply with the Court’s orders in a
Northern District of California
 United States District Court




                                  13   timely fashion. Failure to do so may result in the dismissal of this action for failure to

                                  14   prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  15           7.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  16   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16-1 is

                                  17   required before the parties may conduct discovery.

                                  18           8.      This Order terminates Docket Nos. 66 and 68.

                                  19           IT IS SO ORDERED.

                                  20   Dated: June 9, 2021

                                  21                                                     ______________________________________
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
